DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 9/15/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 9/15/2022 have been fully considered.  With regards to the 35 U.S.C. § 112b Rejections, Applicant’s amendments and arguments have addressed these issues and are therefore withdrawn.  Applicant argues that “The mere storage of flow cytometry data is not storage of first data and second data is not storage of first data and second data in association with each other.”  However Examiner respectfully disagrees since both are stored in the same memory they are viewed to be associated with each other as data stored in memory, and therefore Applicant’s arguments are not persuasive. Applicant further argues that Lock does not describe outputting first data or second data of cells in a cluster selected by the user. The mere description by Lock of a user selection cannot reasonably be interpreted as a teaching of the claimed features.  However Examiner views the teaching of Lock to teach that a user can select desired data and such a combination would teach the claimed invention, and therefore Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 2-8, 11-14, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (“Flow cytometry bioinformatics”) in view of Lock (US 2002/0029235 A1).

	With respect to Claim 17 O’Neill teaches	An information processing apparatus comprising: (See Abstract and Fig 1): 
	an analysis circuit configured to: (See Abstract and Fig 1): 
	store first data detected from cells and second data related to at least one of a plurality of fluorescent substances separated from the first data (See Page 2 Section  Data Preprocessing- Compensation),	wherein the first data and the second data are stored in association with each other(See Page 2 Section  Data Preprocessing- Compensation);	cluster the cells into a plurality of clusters based on the second data;
output a clustering result (See Page 4 Section Gating- Gating guided by dimension reduction); and
	output at least one or more of the first data and the second data of the cells included in a cluster (See Fig 3)	Nevertheless Lock teaches	selected by a user (See Para[0020] The processing device is operable to provide a user with the boundary of one of the plurality clusters on the display when selected via a user input device. The processing device can also alter a boundary of a cluster in response to a user commands generated via the user input device.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and output data selected by a user such as that of Lock.	One of ordinary skill would have been motivated to modify O’Neill, because having a user select data would allow the user to make desired choices and show data of interested and would focus on the most important information.	With respect to Claim 2 O’Neill teaches	The information processing apparatus according to claim 17, 	wherein a dimensionality of the first data is greater than a dimensionality of the second data (See Page 2 Section  Data Preprocessing- Compensation).	With respect to Claim 3 O’Neill teaches	The information processing apparatus according to claim 17, 	wherein the first data is optical spectrum data of light from the cells (See Fig 1).	With respect to Claim 4 O’Neill teaches	The information processing apparatus according to claim 17, 	wherein the second data is output as a combination of fluorescences selected from among the plurality of fluorescences (See Page 2 Section  Data Preprocessing- Compensation).	With respect to Claim 5 O’Neill teaches	The information processing apparatus according to claim 17, 	wherein the clustering result is output as an image display (See Fig 3).

	With respect to Claim 6 O’Neill teaches	The information processing apparatus according to claim 17, 	wherein the analysis circuit is further configured to compare a sample comparison unit that compares a first sample, for which the first data and the second data are stored in the information storage unit, and a second sample (See Fig 3).	With respect to Claim 7 O’Neill teaches	The information processing apparatus according to claim 6, 	wherein analysis circuit is configured to cluster cells of the first sample into a plurality of clusters, and maps cells of the second sample onto the plurality of clusters based on the clustering result of the first sample (See Fig 3).	With respect to Claim 8 O’Neill is silent to the language of	The information processing apparatus according to claim 7, 	wherein analysis circuit is configured to compare the clustering result of the first sample to a mapping result of the second sample, thereby identifying a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater, and 	to additionally output at least one or more of the first data and the second data about the cells included in the identified cluster.	Nevertheless Lock teaches	wherein analysis circuit is configured to compare the clustering result of the first sample to a mapping result of the second sample, thereby identifying a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater, and  (See Para[0100]), and 	to additionally output at least one or more of the first data and the second data about the cells included in the identified cluster. (See Para[0100]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and compare the clustering result of the first sample to a mapping result of the second sample and display such as that of Lock.	One of ordinary skill would have been motivated to modify O’Neill, because comparing the samples would allow one to create boundaries and displaying would allow one to see the results. 	With respect to Claim 11 O’Neill teaches	The information processing apparatus according to claim 8, 	wherein the analysis circuit further configured to input information related to the cells included in the identified cluster into a database for specifying the cells. (See Abstract and  Page 8 Section Public Databases)	With respect to Claim 12 O’Neill teaches	The information processing apparatus according to claim 11, 	wherein the analysis circuit is configured to specify a cell type of the cells included in the cluster on a basis of a result of inquiring the database (See page 2, left-hand column, second paragraph; page 6, right-hand column, last paragraph, line 1 - page 8, left-hand column, first paragraph, last line; page 8, left-hand column, third paragraph), and 	to additionally output at least one or more of the first data and the second data about the cells with the specified cell type (See Fig 3).	With respect to Claim 13 O’Neill teaches	The information processing apparatus according to claim 11, 	wherein the information related to the cells that is input into the database is generated on a basis of the second data (See Abstract and  Page 8 Section Public Databases).	With respect to Claim 14 O’Neill teaches	The information processing apparatus according to claim 13, 	wherein the information related to the cells that is input into the database is information related to an expression level of a marker molecule corresponding to each of the plurality of fluorescences (See Abstract and  Page 8 Section Public Databases).	With respect to Claim 19 O’neill teaches	An information processing apparatus according to claim 17, wherein the second data is related to the expression level of each fluorescent substance obtained by separating the first data into the plurality of fluorescent substances. (See Fig 4)	With respect to Claim 20 O’Neill teaches	An information processing method executed by an analysis circuit, the method comprising: (See Abstract and Fig 1): 	storing first data detected from cells and second data related to at least one of a plurality of fluorescent substances separated from the first data (See Page 2 Section  Data Preprocessing- Compensation),	wherein the first data and the second data are stored in association with each other; (See Page 2 Section  Data Preprocessing- Compensation);	clustering the cells into a plurality of clusters based on the second data; (See Page 4 Section Gating- Gating guided by dimension reduction);	outputting a clustering result; and (See Fig 3)	outputting at least one or more of the first data and the second data of the cells included in a cluster (See Fig 3)	Nevertheless Lock teaches	selected by a user (See Para[0020] The processing device is operable to provide a user with the boundary of one of the plurality clusters on the display when selected via a user input device. The processing device can also alter a boundary of a cluster in response to a user commands generated via the user input device.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and output data selected by a user such as that of Lock.	One of ordinary skill would have been motivated to modify O’Neill, because having a user select data would allow the user to make desired choices and show data of interested and would focus on the most important information.	With respect to Claim 21 O’Neill teaches	A non-transitory computer readable medium storing instructions that, when executed by an analysis circuit, perform an information processing method comprising  (See Abstract and Fig 1):	storing first data detected from cells and second data related to at least one of a plurality of fluorescent substances separated from the first data (See Page 2 Section  Data Preprocessing- Compensation),	wherein the first data and the second data are stored in association with each other (See Page 2 Section  Data Preprocessing- Compensation); 	clustering the cells into a plurality of clusters based on the second data; (See Page 4 Section Gating- Gating guided by dimension reduction);	outputting a clustering result; and (See Fig 3)	outputting at least one or more of the first data and the second data of the cells included in a cluster 	Nevertheless Lock teaches	selected by a user (See Para[0020] The processing device is operable to provide a user with the boundary of one of the plurality clusters on the display when selected via a user input device. The processing device can also alter a boundary of a cluster in response to a user commands generated via the user input device.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and output data selected by a user such as that of Lock.	One of ordinary skill would have been motivated to modify O’Neill, because having a user select data would allow the user to make desired choices and show data of interested and would focus on the most important information.

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (“Flow cytometry bioinformatics”) in view of Lock (US 2002/0029235 A1) as applied to claim 6 above, and further in view of Meehan (US 2019/0360914 A1).
	With respect to Claim 9 O’Neill is silent to the language of	The information processing apparatus according to claim 6, 	wherein the sample comparison unit performs each of a first clustering that maps the second sample onto a plurality of clusters based on a clustering result of the first sample and a second clustering that maps the first sample onto a plurality of clusters based on a clustering result of the second sample.	Nevertheless Meehan teaches	wherein the sample comparison unit performs each of a first clustering that maps the second sample onto a plurality of clusters based on a clustering result of the first sample and a second clustering that maps the first sample onto a plurality of clusters based on a clustering result of the second sample (See Para[0011] and Fig 1A).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and perform the clustering such as that of Meehan.	One of ordinary skill would have been motivated to modify O’Neill because such a comparison would result in a clustering and produce subsets that have no further splits and would produce reliable groupings.		With respect to Claim 10 O’Neill is silent to the language of	The information processing apparatus according to claim 9, wherein in each of the first clustering and the second clustering, the sample comparison unit compares each of the clustering result and the mapping result of the first sample and the second sample, and thereby specifies a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater, and 	the output unit additionally outputs at least one or more of the first data and the second data about the cells included in the specified cluster.	Nevertheless Meehan teaches	wherein in each of the first clustering and the second clustering, the sample comparison unit compares each of the clustering result and the mapping result of the first sample and the second sample, and thereby specifies a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater (See Para[0011]), and 	the output unit additionally outputs at least one or more of the first data and the second data about the cells included in the specified cluster. (See Fig 1A, 1B, 1C)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and perform the clustering such as that of Meehan.	One of ordinary skill would have been motivated to modify O’Neill because such a comparison would result in a clustering and produce subsets that have no further splits and would produce reliable groupings.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (“Flow cytometry bioinformatics”) in view of Lock (US 2002/0029235 A1) as applied to claim 19 above, and further in view of Tsuji (US 2019/0360910 A1).

	With respect to Claim 18 O’Neill is silent to the language of	An information processing apparatus according to claim 17, 	wherein the cells are stained by a plurality of fluorescent substances.	Nevertheless Tsuji teaches	wherein the cells are stained by a plurality of fluorescent substances.(See Para[0022])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’neill and use a plurality of fluorescent substance such as that of Tsuji.	One of ordinary skill would have been motivated to modify O’neill because using a plurality of fluorescent can aid in diagnosing disease.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863